DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on September 10, 2021, for the application with serial number 16/547,563.
 
Claims 1, 6, 10, and 19 are amended.
Claims 1-20 are pending.

Interview
The Examiner acknowledges the interview conducted on August 30, 2021, in which the subject matter eligibility rejection and 35 USC §112 rejections were discussed.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims are subject matter eligible because the steps cannot be performed in the human mind.  In response, the Examiner points out that the claims have been characterized as a ‘certain method of organizing human activity,’ which is a group of abstract idea that is distinct from a mental process.  It is self-evident that a method of organizing human activity does not necessarily have to be performed in the human mind.  The present claims are directed to a managerial process for updating inventory.  The process recited in the claims is a business process.  The data processing steps could, in theory, be implemented on paper, but a general purpose computer is recited for implementation.  Instead of reciting an improvement to a computer as a tool, the present claims recite the use of a computer as a tool to implement an abstract idea.  The claims do recite the use of machine learning, but the judicial exception of scheduling an update to inventory is generally linked to a machine learning 
The Applicant further contends that the claims provide a practical application by reciting an improvement to a forecast using a machine learning model.  Again, the Examiner reiterates that the machine learning recited in the claims is merely an environment for implementation.  A machine learning algorithm is an iterative algorithm that reduces error as each successive iteration is performed, thus ‘improving’ the forecast.  Moreover, the claims merely recite the idea of the solution – an improvement to a forecast – rather than reciting a process that achieves said improvement.  An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.  See MPEP §2106.05(a).  
The Applicant further contends that the recited automobile drive up sensor and weight sensor are used in an unconventional manner in the claims, thus providing significantly more than an abstract idea.  The Examiner respectfully disagrees that the sensors are used in an unconventional manner in the claims.  The sensors are used to collect data that is used as input in a manner that is entirely consistent with their purpose.  A drive up sensor is, by definition, used to register the presence of an automobile.  A weight sensor is, by definition, used to weight an object.  The sensor are recited at a high level of generality without any details providing a particular physical structure.  Moreover, US 2003/0088486 A1 to Lee et al. provides evidence that the use of drive up sensors and weighing sensors is conventional in the field of supply chain management and logistics.  See ¶[0045].
The rejection for lack of subject matter eligibility is updated and maintained.
35 USC §112 Rejections
In light of the Applicant’s amendments, the rejection of claim 6 under 35 USC §112, first paragraph, is withdrawn.
In light of the Applicant’s amendments, the rejection of claims 1-20 under 35 USC §112, second paragraph, are withdrawn.
35 USC §103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Kaplan reference, cited in the rejections, below.  The Applicant’s arguments with respect to the machine learning elements are moot in light of the newly cited reference.
The Applicant submits that Lee only teaches the dropping off of cargo, rather than the picking up of cargo.  See Remarks p. 16.  In response, the Examiner points to the updated rejection, below, with pinpoint citations to newly cited portions of Lee which teach monitoring of incoming and outgoing containers.  The disclosure in ¶[0009] of Lee that containers may be outgoing implies that cargo may be taken out of a facility.  This broadest reasonable interpretation of the disclosure of an outgoing shipment from Lee includes that picking up of cargo at a facility.  This newly cited teaching of Lee reads on the amended language from the claims.  
The rejections of the remaining dependent claims stands or falls with the rejection of the independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to scheduling an update to an inventory (as evidenced by exemplary claim 1; “schedule  . . . to update and inventory”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: [1] “receive activity data;” [2] “calculate a seasonality index;” [3] “de-seasonalize . . . the activity data for the first facility;” [4] “forecast . . . predicted activity data;” [5] “adjust . . . the predicted activity data;” “adjust . . . the adjusted predicted activity data . . . to produce re-seasonalized predicted activity data;” [6] “train a machine learning (ML) model;” [7] “generate, based . . . on the re-seasonalized predicted activity data for the first facility, a resource need report;” [8] “schedule . . . to update an inventory;” and [9] “execute . . . a feedback loop.”  Steps [1]-[5], [7] and [8] are all steps for data input, data processing, and data reporting related to the abstract idea of scheduling an update to an inventory that, when considered alone and in combination, are part of the abstract idea of scheduling an update to an inventory.  The dependent claims further recite steps for data input (see claims 2-4, 6, 11-13, 15, and 20) and data processing (see claims 5, 7-9, 14, 16-18) that are part of the abstract idea of scheduling an update to an inventory.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing supply chain logistics and determining inventory to meet business goals.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a system with a computer readable medium and processor in independent claim 1 and a computer storage device in independent claim 19).  Independent claims 1, 10, and 19; and dependent claims 2 and 11 do recite sensors, but the sensors include transaction registers, scales, and warehouse sensors.  The sensors are merely used for insignificant extrasolution data input that is tangential to the inventive concept.  Therefore, the sensors do not amount to significantly more in the claims.  See MPEP §2106.05(g).  Moreover, the website that is claimed as a sensor, in for example claim 2, is merely a technological environment to which the abstract idea is linked.  The warehouse sensors are also part of a logistics supply chain environment to which the abstract idea is linked.  See MPEP §2106.05(h).  Independent claims 1, 10, and 19 recite the use of machine learning using a feedback loop (for example steps [6] and [9] in exemplary claim 1), but the abstract idea of generating a resource need report is generally linked to a machine learning environment for implementation.  Therefore, the machine learning merely amounts to a field of use in the claims.  See again MPEP §2106.05(h).  The use of iterative learning or ‘feedback’ is implied in a machine learning environment.  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a system with a computer readable medium and processor in independent claim 1 and a computer storage device in independent claim 19) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer to implement the abstract idea, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they 
Furthermore: an element found to amount to insignificant extrasolution activity in step 2A of the subject matter eligibility analysis must be evaluated in step 2B to determine whether that element is well-understood, routine, and conventional.  The use of ‘drive-up sensors’ and sensors for weighing was found to amount to insignificant extra-solution activity in the analysis above.  Those elements are well-understood, routine, and conventional, as evidenced by US 2003/0088486 A1 to Lee et al.; ¶[0045].  In that passage, Lee discloses that a vehicle arrives at a gate with a sensor, and the cargo is weighed.  Therefore, the use of those sensors to provide input data is well-understood, routine, and conventional in the shipping, logistics, and supply chain management arts.  Therefore, the role of those sensors does not amount to significantly more than an abstract idea.
In the analysis above, the role of the sensors that could be transactions sensors recited in claims 2 and 11 was found to amount to well-understood, routine, and conventional activity.  The use of sensors that include sales transaction registers, is well-understood, routine, and conventional in the field, as evidenced by col 7, ln 47-55 of US 8,140,381 B1 to Wu et al.  In that passage, Wu teaches that product sales data is collected from cash registers and scanners, which is conventional in the art.  Therefore, the element of sensors in the claims does not amount to significantly more than the abstract idea of generating a resource need report.  Therefore, the claims are directed to an abstract idea without significantly more.  



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, 5, 10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,140,381 B1 to Wu et al. (hereinafter ‘WU’) in view of US 2003/0088486 A1 to Lee et al. (hereinafter ‘LEE’), Crum, W. L. “The Use of the Median in Determining Seasonal Variation.” Journal of the American Statistical Association, vol. 18, no. 141, 1923, pp. 607–614. JSTOR, www.jstor.org/stable/2277501. Accessed 26 May 2021. (hereinafter ‘CRUM’), US 7,475,022 B1 to Dvorak et al. (hereinafter ‘DVORAK’), and US 7,155,510 B1 to Kaplan (hereinafter ‘KAPLAN’).

Claim 1 (Currently Amended)
WU discloses a system for resource need forecasting (see abstract and col 7, ln 47-55; an econometric engine with data generated from scanners and cash registers).
WU does not specifically disclose, but LEE discloses, the system comprising: a plurality of sensors located at a first facility, the plurality of sensors including an automobile drive-up sensor that registers an arrival of an automobile to pick up ordered items and a container sensor that collects weight data regarding a weight of goods delivered to the automobile picking up the ordered items, wherein the goods are the ordered items (see ¶[0009] & [0045] and Fig. 6; a vehicle with cargo arrives that the gate and a sensor detects vehicle Examiner Note: the cargo has a shipping order number, so the cargo is ordered).
WU further discloses a computer-readable medium storing instructions (see col 25, ln 53-63 and Figs. 8-9; a computer system with a computer-readable medium)
WU does not specifically disclose, but LEE discloses, that are operative when executed by the processor to: receive activity data for the first facility from the plurality of sensors (see ¶[0045] and Fig. 6; a vehicle with cargo arrives that the gate and a sensor detects vehicle information.  The cargo is weighed on the weighbridge).
WU does not explicitly disclose, but CRUM discloses, calculate a seasonality index based at least on a median variation value for historical data collected for a time period across a plurality of facilities (see p. 607; it is customary to take the median of a series of link-relatives for an economic sequence for a particular month as the unadjusted index for that month.  See also p. 613; extreme positives are logged, indicating growth).
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract) that considers effects such as cannibalization and seasonality (see claim 1).  CRUM discloses the use of median in determining seasonal variation.  It would have been obvious for one of ordinary skill in the art at the time of invention to employ the median as taught by CRUM in the system executing the method of WU with the motivation to consider seasonality effects for forecasting price optimization.
WU further discloses de-seasonalize, based at least on the seasonality index, the activity data for the first facility to produce normalized activity data for the first facility (see col 22, ln 24-41; normalized estimates are calculated and used as seasonality index.  See also col 40, ln 19-30; production models determine historical based volume.  Seasonality, which may be a set of indices, refers to periodic fluctuations in sales expected from year to year), and
forecast, based at least on the normalized activity data for the first facility, predicted activity data for the first facility (see col 29, ln 22-49; a sales model that uses baseline demand group equivalent sales to provide a type of normalization) wherein the predicted activity data is future activity data (see col 2, ln 43-59; the forecasted units are predictions of volume of sales of the products);. 
WU does not specifically disclose, but DVORAK discloses, adjust, based at least on an activity cannibalization index, the predicted activity data for the first facility to produce adjusted predicted activity data for the first facility (see col 3, ln 36-col 4, ln 40; cannibalization cloning through a disruptive event such a adding a nearby store that will cannibalize sales.  Estimate the sales impact at that time and adjust future estimates of the step impact). 
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract) that considers effects such as cannibalization and seasonality (see claim 1).  DVORAK discloses a method for handling disruptive events based on projected demand and retail sales, where historical sales are used to project future demand that estimates the impact of cannibalization from adding stores.  It would have been obvious to consider the cannibalization effect of adding stores as taught by DVORAK in the system executing the method of WU with the motivation to consider cannibalization effects in a sales forecast model.
WU further discloses adjust, based at least on the seasonality index, the adjusted predicted activity data for the first facility to produce re-seasonalized predicted activity data for the first facility (see col 1, ln 28-36 and col 2, ln 29-42; forecasting demand and volume of sales of the products.  See also claim 1; forecast volume of sales using a demand forecast model that includes the effects, where the effects include cannibalism effect and seasonality effect)
WU does not specifically disclose, but KAPLAN discloses, train a machine learning (ML) model to improve the forecast of the predicted activity data based on the collected weight data and the adjustment to the adjusted predicted activity data  (see col 12, ln 62-67 and col 14, ln 
WU further discloses generate, based at least on the re-seasonalized predicted activity data for the first facility, a resource need report (see again claim 1; forecast volume of sales using a demand forecast model that includes the effects, where the effects include cannibalism effect and seasonality effect), 
WU does not specifically disclose, but KAPLAN discloses, and schedule, based at least on the generated resource need report, to update an inventory including the goods (see col 12, ln 42-50 & col 13, ln 1-8; use the capabilities of the system for inventory control.  Reduce inventory costs by planning better and reducing inventory).
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract) that considers effects such as cannibalization and seasonality (see claim 1).    KAPLAN discloses a system and method for forecasting information using collective intelligence that includes inventory planning based on sales.  LEE discloses a system and method for managing inspection of cargo that includes the use of a sensor to detect cargo and subsequently weighs the cargo in a warehouse environment.  It would have been obvious to include the sensors and hardware for weighing cargo in a warehouse as taught by LEE in the system executing the method of WU and KAPLAN with the motivation to provide weight information for inventory planning.  
WU does not specifically disclose, but KAPLAN discloses, execute, using the trained ML model, a feedback loop (see col 14, ln 61-col 15, ln 3; dynamically learn better ways of weighting to minimize the error between forecast values and actual values) that receives feedback regarding the updated inventory from the improved forecast of the future predicted activity (see col 14, ln 61-col 15, ln 3; dynamically learn better ways of weighting to , wherein executing the feedback loop includes: 
receiving an input identifying the improved forecast as too high or too low (see again col 14, ln 61-col 15, ln 3; dynamically learn better ways of weighting to minimize the error between forecast values and actual values), and 
further improving the improved forecast of the future predicted activity data based on the received input and the collected weight data (see again col 14, ln 61-col 15, ln 3; dynamically learn better ways of weighting to minimize the error between forecast values and actual values).
WU discloses a system and method for forecasting price optimization benefits in retail stores utilizing back-casting that employs an econometric model to forecast sales volume and optimize pricing (see abstract).  KAPLAN discloses a system and method for forecasting information using collective intelligence that includes inventory planning based on sales.  It would have been obvious to predict inventory levels based on sales as taught by KAPLAN in the system executing the method of WU with the motivation to manage inventory and reduce costs.

Claim 4 (Previously Presented)
The combination of WU, LEE, CRUM, DVORAK, and KAPLAN discloses the system as set forth in claim 1.
WU further discloses wherein the resource need is at least one need at the first facility selected from a list consisting of a labor need and an inventory need of the inventory (see col 33, ln 4-30 and col 49, ln 34-47 and Fig. 33; labor costs and inventory business decisions).

Claim 5 (Previously Presented)
The combination of WU, LEE, CRUM, DVORAK, and KAPLAN discloses the system as set forth in claim 1.
wherein the instructions are further operative to: determine the seasonality index, based at least on historical data collected from a plurality of facilities (see col 27, ln 13-32; develop volume models for each store in a chain with a wide range of historical data.  See also col 28, ln 45-47 and col 40, ln 19-30; total dollar sales for the region using historical data.  Models detect seasonality to determine historical base volume); and 
to de-seasonalize the activity data, adjust, based at least on the calculated seasonality index, the historical data for seasonal fluctuations (see again col 22, ln 24-41; normalized estimates are calculated and used as seasonality index.  See also col 40, ln 19-30; production models determine historical based volume.  Seasonality, which may be a set of indices, refers to periodic fluctuations in sales expected from year to year).

Claim 10 (Currently Amended)
WU discloses a method of resource need forecasting (see abstract and col 7, ln 47-55; an econometric engine with data generated from scanners and cash registers).
WU does not specifically disclose, but LEE discloses, the method comprising: receiving activity data for a first facility from a plurality of sensors located at the first facility, the plurality of sensors including an automobile drive-up sensor that registers an arrival of an automobile to pick up ordered items and a container sensor that collects weight data regarding a weight of goods delivered to the automobile picking up the ordered items, wherein the goods are the ordered items (see ¶[0009] & [0045] and Fig. 6; a vehicle with cargo arrives that the gate and a sensor detects vehicle information.  Monitors may be located at a gate for container monitoring of incoming and outgoing containers.  The cargo is weighed on the weighbridge.  Examiner Note: the cargo has a shipping order number, so the cargo is ordered).
WU does not explicitly disclose, but CRUM discloses, calculating a seasonality index based at least on a median variation value for historical data collected for a time period across a plurality of facilities (see p. 607; it is customary to take the median of a series of link-relatives for 
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract) that considers effects such as cannibalization and seasonality (see claim 1).  CRUM discloses the use of median in determining seasonal variation.  It would have been obvious for one of ordinary skill in the art at the time of invention to employ the median as taught by CRUM in the system executing the method of WU with the motivation to consider seasonality effects for forecasting price optimization.
WU further discloses de-seasonalizing, based at least on a seasonality index, the activity data for the first facility to produce normalized activity data for the first facility (see col 22, ln 24-41; normalized estimates are calculated and used as seasonality index.  See also col 40, ln 19-30; production models determine historical based volume.  Seasonality, which may be a set of indices, refers to periodic fluctuations in sales expected from year to year); 
forecasting, based at least on the normalized activity data for the first facility, predicted activity data for the first facility (see col 29, ln 22-49; a sales model that uses baseline demand group equivalent sales to provide a type of normalization). 
WU does not specifically disclose, but DVORAK discloses, adjusting, based at least on an activity cannibalization index, the predicted activity data for the first facility to produce adjusted predicted activity data for the first facility (see col 3, ln 36-col 4, ln 40; cannibalization cloning through a disruptive event such a adding a nearby store that will cannibalize sales.  Estimate the sales impact at that time and adjust future estimates of the step impact)
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract) that considers effects such as cannibalization and seasonality (see claim 1).  DVORAK discloses a method for handling disruptive events based on projected demand and 
WU further discloses , wherein the predicted activity data is future activity data (see col 2, ln 43-59; the forecasted units are predictions of volume of sales of the products);
adjusting, based at least on the seasonality index, the adjusted predicted activity data for the first facility to produce re-seasonalized predicted activity data for the first facility (see col 1, ln 28-36 and col 2, ln 29-42; forecasting demand and volume of sales of the products.  See also claim 1; forecast volume of sales using a demand forecast model that includes the effects, where the effects include cannibalism effect and seasonality effect). 
WU does not specifically disclose, but KAPLAN discloses, training a machine learning (ML) model to improve the forecast of the predicted activity data based on the collected weight data and the adjustment to the adjusted predicted activity data (see col 12, ln 62-67 and col 14, ln 34-col 15, ln 3; dynamically learn better ways of weighting to minimize the error between forecast values and actual values.  Forecasting may include sales numbers.  See Input data may include inventory figures and sales figures).
WU further discloses generating, based at least on the re-seasonalized predicted activity data for the first facility, a resource need report (see again claim 1; forecast volume of sales using a demand forecast model that includes the effects, where the effects include cannibalism effect and seasonality effect).
 WU does not specifically disclose, but KAPLAN discloses, and scheduling, based at least on the generated resource need report, to update an inventory including the goods (see col 12, ln 42-50 & col 13, ln 1-8; use the capabilities of the system for inventory control.  Reduce inventory costs by planning better and reducing inventory).

WU does not specifically disclose, but KAPLAN discloses, executing, using the trained ML model, a feedback loop (see col 14, ln 61-col 15, ln 3; dynamically learn better ways of weighting to minimize the error between forecast values and actual values) that receives feedback regarding the updated inventory from the improved forecast of the future predicted activity (see col 14, ln 61-col 15, ln 3; dynamically learn better ways of weighting to minimize the error between forecast values and actual values), wherein executing the feedback loop includes: 
receiving an input identifying the improved forecast as too high or too low (see again col 14, ln 61-col 15, ln 3; dynamically learn better ways of weighting to minimize the error between forecast values and actual values), and 
further improving the forecast of the future predicted activity data based on the received input and the collected weight data (see again col 14, ln 61-col 15, ln 3; dynamically learn better ways of weighting to minimize the error between forecast values and actual values).
WU discloses a system and method for forecasting price optimization benefits in retail stores utilizing back-casting that employs an econometric model to forecast sales volume and 

Claim 13 (Previously Presented)
The combination of WU, LEE, CRUM, DVORAK, and KAPLAN discloses the method as set forth in claim 10.
WU further discloses wherein the resource need is at least one need at the first facility selected from a list consisting of a labor need and an inventory need of the inventory (see col 33, ln 4-30 and col 49, ln 34-47 and Fig. 33; labor costs and inventory business decisions).

Claim 14 (Original)
The combination of WU, LEE, CRUM, DVORAK, and KAPLAN discloses the method as set forth in claim 10.
WU further discloses further comprising: determining the seasonality index, based at least on historical data collected from a plurality of facilities (see col 27, ln 13-32; develop volume models for each store in a chain with a wide range of historical data.  See also col 28, ln 45-47 and col 40, ln 19-30; total dollar sales for the region using historical data.  Models detect seasonality to determine historical base volume).

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,140,381 B1 to WU et al. in view of US 2003/0088486 A1 to LEE et al., CRUM, US 7,475,022 B1 to DVORAK et al., and US 2017/0185933 A1 to ADULYASAK et al. as applied to claim 1 above, and further in view of US 2018/0165728 A1 to McDonald et al. (hereinafter ‘MCDONALD’).

Claim 2 (Previously Presented)
The combination of WU, LEE, CRUM, DVORAK, and KAPLAN discloses the system as set forth in claim 1.
WU further discloses wherein the plurality of sensors further comprises at least one sensor selected from a list consisting of: a sales transaction register (see abstract and col 7, ln 47-55; an econometric engine with data generated from scanners and cash registers).
The combination of WU, LEE, CRUM, DVORAK, and KAPLAN does not explicitly disclose, but MCDONALD discloses, and an instrumented e-commerce website (see ¶[0002], [0042] and [0083]; online retail with modeling and machine learning using data from a data store with transaction data).  
WU discloses a system and method for forecasting price optimization benefits in retail stores utilizing back-casting that employs an econometric model to forecast sales volume and optimize pricing (see abstract).  MCDONALD discloses distributed automated transaction systems with online retail that includes modeling and machine learning methods using transaction data.  It would have been obvious to include the transaction data from online stores as taught by MCDONALD in the system executing the method of WU with the motivation to forecast sales and optimize pricing in an online environment.

Claim 11 (Previously Presented)
The combination of WU, LEE, CRUM, DVORAK, and KAPLAN discloses the method as set forth in claim 10.
WU further discloses wherein the plurality of sensors further comprises at least one sensor selected from a list consisting of a sales transaction register (see abstract and col 7, ln 47-55; an econometric engine with data generated from scanners and cash registers).
and, an instrumented e-commerce website (see ¶[0002], [0042] and [0083]; online retail with modeling and machine learning using data from a data store with transaction data).  
WU discloses a system and method for forecasting price optimization benefits in retail stores utilizing back-casting that employs an econometric model to forecast sales volume and optimize pricing (see abstract).  MCDONALD discloses distributed automated transaction systems with online retail that includes modeling and machine learning methods using transaction data.  It would have been obvious to include the transaction data from online stores as taught by MCDONALD in the system executing the method of WU with the motivation to forecast sales and optimize pricing in an online environment.
 
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,140,381 B1 to WU et al. in view of US 2003/0088486 A1 to LEE et al., CRUM, US 7,475,022 B1 to DVORAK et al., and US 2017/0185933 A1 to ADULYASAK et al. as applied to claim 1 above, and further in view of US 2015/0193791 A1 to Gao et al. (hereinafter ‘GAO’).

Claim 3 (Previously Presented)
The combination of WU, LEE, CRUM, DVORAK, and KAPLAN discloses the system as set forth in claim 1.
The combination of WU, LEE, CRUM, DVORAK, and KAPLAN does not specifically disclose, but GAO discloses, wherein the activity is an online order pickup of the goods (see ¶[0026]; products may be sold to customers or purchased online for instore pickup).
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract).  GAO discloses a system and method for selecting a product sales channel that 

Claim 12 (Previously Presented)
The combination of WU, LEE, CRUM, DVORAK, and KAPLAN discloses the method as set forth in claim 10.
The combination of WU, LEE, CRUM, DVORAK, and KAPLAN does not specifically disclose, but GAO discloses, wherein the activity is an online order pickup of the goods (see ¶[0026]; products may be sold to customers or purchased online for instore pickup).
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract).  GAO discloses a system and method for selecting a product sales channel that includes an inventory forecast based on a sales channel (see ¶[0078]), where products may be purchased online for instore pickup.  It would have been obvious to include the instore pickup as taught by GAO in the system executing the method of WU with the motivation to forecast inventory needs in a retail environment (see WU col 49, ln 34-47).  

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,140,381 B1 to WU et al. in view of US 2003/0088486 A1 to LEE et al., CRUM, US 7,475,022 B1 to DVORAK et al., and US 7,155,510 B1 to KAPLAN et al. as applied to claims 1 and 5 above, and further in view of US 2015/0371243 A1 to Ramaswamy et al. (hereinafter ‘RAMASWAMY’).

Claim 7 (Previously Presented)
the system as set forth in claim 5.
WU further discloses wherein the instructions are further operative to: collect the historical data from the plurality of facilities (see abstract; point of sales data); and 
determine, for each facility within the plurality of facilities, an expected activity (see col 23, ln 25-37; the average across the levels of month to month estimates is calculated). 
The combination of WU, LEE, CRUM, DVORAK, and KAPLAN does not specifically disclose, but RAMASWAMY discloses, determine, for each facility within the plurality of facilities, a variation between actual activity and the expected activity (see ¶[0057]; average sales for a month divided by average yearly sales); and 
determine, based at least on the variations for the plurality of facilities, the seasonality index (see ¶[0057]; average sales for a month divided by average yearly sales).
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract) that considers effects such as cannibalization and seasonality (see claim 1).  RAMASWAMY discloses a system and method for parts forecasting that includes creating monthly seasonality indices based on a ratio of average monthly volume to average volume.  It would have been obvious for one of ordinary skill in the art at the time of invention to create the seasonality index as taught by RAMASWAMY in the system executing the method of WU with the motivation to consider seasonal effects in a forecasting model.
WU does not specifically disclose, but CRUM discloses, by calculating the median variation value for the time period (see p. 607; it is customary to take the median of a series of link-relatives for an economic sequence for a particular month as the unadjusted index for that month).
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data 

Claim 16 (Original)
The combination of WU, LEE, CRUM, DVORAK, and KAPLAN discloses the method as set forth in claim 14.
WU further discloses wherein determining the seasonality index comprises: collecting the historical data from the plurality of facilities (see abstract; point of sales data); 
determining, for each facility within the plurality of facilities, an expected activity (see col 23, ln 25-37; the average across the levels of month to month estimates is calculated). 
The combination of WU, LEE, CRUM, DVORAK, and KAPLAN does not specifically disclose, but RAMASWAMY discloses, determining, for each facility within the plurality of facilities, a variation between actual activity and the expected activity see ¶[0057]; average sales for a month divided by average yearly sales); and 
determining, based at least on the variations for the plurality of facilities, the seasonality index (see ¶[0057]; average sales for a month divided by average yearly sales).
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract) that considers effects such as cannibalization and seasonality (see claim 1).  RAMASWAMY discloses a system and method for parts forecasting that includes creating monthly seasonality indices based on a ratio of average monthly volume to average volume.  It would have been obvious for one of ordinary skill in the art at the time of invention to create the .

Claims 8, 9, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,140,381 B1 to WU et al. in view of US 2003/0088486 A1 to LEE et al., CRUM, US 7,475,022 B1 to DVORAK et al., and US 7,155,510 B1 to KAPLAN as applied to claim 1 above, and further in view of US 2010/0145773 A1 to Desai et al. (hereinafter ‘DESAI’).

Claim 8 (Previously Presented)
The combination of WU, LEE, CRUM, DVORAK, and KAPLAN discloses the system as set forth in claim 1.
The combination of WU, LEE, CRUM, DVORAK, and KAPLAN does not explicitly disclose, but DESAI discloses, wherein the ML model is selected from a list consisting of a forecasting ML model, a seasonality index generation ML model, and an activity cannibalization index generation ML model (see ¶[0144]; an econometric modeling engine using statistical techniques, regression, and machine learning techniques).
WU discloses a system and method for forecasting price optimization benefits in retail stores utilizing back-casting that employs an econometric model to forecast sales volume and optimize pricing (see abstract).  DESAI discloses a system and method for generating product decisions that models consumer purchase decision to analyze demand using an econometric modeling engine with machine learning techniques.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the machine learning in an econometric model as taught by DESAI in the system executing the method of WU with the motivation to model demand and consumer purchasing decision for the purposes of price optimization in a retail setting.  

Claim 9 (Previously Presented)
The combination of WU, LEE, CRUM, DVORAK,KAPLAN, and DESAI discloses the system as set forth in claim 8.
WU does not explicitly disclose, but DESAI discloses, wherein the instructions are further operative to: train the ML model based at least on historical data collected from a plurality of facilities (see abstract and ¶[0030] and [0144]; receive customer transaction to model consumer decisions).
WU discloses a system and method for forecasting price optimization benefits in retail stores utilizing back-casting that employs an econometric model to forecast sales volume based on point of sale data (see abstract).  DESAI discloses a system and method for generating product decisions that models consumer purchase decision to analyze demand using an econometric modeling engine with machine learning techniques that are trained with customer transaction data.  It would have been obvious to include the customer transaction data as taught by DESAI in the system executing the method of WU with the motivation to model demand and consumer purchasing decision for the purposes of price optimization in a retail setting.

Claim 17 (Previously Presented)
The combination of WU, LEE, CRUM, DVORAK, and KAPLAN discloses the method as set forth in claim 10.
The combination of WU, LEE, CRUM, DVORAK, and KAPLAN does not explicitly disclose, but DESAI discloses, further comprising: using the ML model to perform a task selected from a list consisting of forecasting predicted activity data for the first facility, determining the seasonality index, and determining the activity cannibalization index (see ¶[0144]; an econometric modeling engine using statistical techniques, regression, and machine learning techniques).


Claim 18 (Previously Presented)
The combination of WU, LEE, CRUM, DVORAK, KAPLAN, and DESAI discloses the method as set forth in claim 17.
WU does not explicitly disclose, but DESAI discloses, further comprising: training the ML model based at least on historical data collected from a plurality of facilities (see abstract and ¶[0030] and [0144]; receive customer transaction to model consumer decisions).
WU discloses a system and method for forecasting price optimization benefits in retail stores utilizing back-casting that employs an econometric model to forecast sales volume based on point of sale data (see abstract).  DESAI discloses a system and method for generating product decisions that models consumer purchase decision to analyze demand using an econometric modeling engine with machine learning techniques that are trained with customer transaction data.  It would have been obvious to include the customer transaction data as taught by DESAI in the system executing the method of WU with the motivation to model demand and consumer purchasing decision for the purposes of price optimization in a retail setting.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,140,381 B1 to WU et al. in view of US 2003/0088486 A1 to LEE et al., CRUM, US 7,475,022 B1 to DVORAK et al., and US 7,155,510 B1 to KAPLAN as applied to claim 14 above, and further in view of US 2014/0067467 A1 to Rangarajan et al. (hereinafter ‘RANGARAJAN’).

Claim 15 (Original)
The combination of WU, LEE, CRUM, DVORAK, and KAPLAN discloses the method as set forth in claim 14.
The combination of WU, LEE, CRUM, DVORAK, and KAPLAN does not specifically disclose, but RANGARAJAN discloses, wherein the plurality of facilities excludes the first facility (see abstract and ¶[0061]; supplement data and substitute a forecast for a product category in one or more stores for which there is below a threshold level of data.  In other words, for stores that are not, piecewise substitutes may be made).
WU discloses a system and method for forecasting price optimization benefits in retail stores using models from point of sale data (see abstract).  RANGARAJAN discloses product category merchandising space allocation with a prediction of total sales volume per store (see abstract) that includes substituting a model for a product category to make a forecast for a new store when there is insufficient data.  It would have been obvious to include the data substitution as taught by RANGARAJAN in the system executing the method of WU with the motivation to model product sales volume for a new store. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,140,381 B1 to WU et al. in view of US 2003/0088486 A1 to LEE et al., CRUM, US 7,475,022 B1 to DVORAK et al., and US 7,155,510 B1 to KAPLAN as applied to claims 1 and 5 above, and further in view of US 2014/0067467 A1 to RANGARAJAN et al. and Lea, Tony; “Site Evaluation .

Claim 6 (Currently Amended)
The combination of WU, LEE, CRUM, DVORAK, and KAPLAN discloses the system as set forth in claim 5.
The combination of WU, LEE, CRUM, DVORAK, and KAPLAN does not specifically disclose, but RANGARAJAN discloses, wherein the plurality of facilities excludes the first facility (see abstract and ¶[0061]; supplement data and substitute a forecast for a product category in one or more stores for which there is below a threshold level of data.  In other words, for stores that are not, piecewise substitutes may be made).
WU discloses a system and method for forecasting price optimization benefits in retail stores using models from point of sale data (see abstract).  RANGARAJAN discloses product category merchandising space allocation with a prediction of total sales volume per store (see abstract) that includes substituting a model for a product category to make a forecast for a new store when there is insufficient data.  It would have been obvious to include the data substitution as taught by RANGARAJAN in the system executing the method of WU with the motivation to model product sales volume for a new store. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,140,381 B1 to WU et al. in view of CRUM, US 2014/0067467 A1 to RANGARAJAN et al., US 2003/0088486 A1 to LEE et al., US 7,475,022 B1 to DVORAK et al, and US 7,155,510 B1 to Kaplan (hereinafter ‘KAPLAN’).

Claim 19 (Currently Amended)
one or more computer storage devices having computer-executable instructions stored thereon (see col 25, ln 53-63 and Figs. 8-9; a computer system with a computer-readable medium for resource need forecasting, which, on execution by a computer, cause the computer to perform operations comprising: 
collecting historical data from a plurality of facilities (see again abstract and col 7, ln 47-55; product sales from cash registers and scanners); 
determining, for each facility within the plurality of facilities, an expected activity (see col 23, ln 25-37; the average across the levels of month to month estimates is calculated). 
WU does not specifically disclose, but CRUM discloses, determining, for each facility within the plurality of facilities, a variation between actual activity and the expected activity (see p. 607; it is customary to take the median of a series of link-relatives for an economic sequence for a particular month as the unadjusted index for that month);
calculating, based at least on a median variation value for the historical data collected for a time period across the plurality of facilities, a seasonality index (see again p. 607; it is customary to take the median of a series of link-relatives for an economic sequence for a particular month as the unadjusted index for that month),
WU does not specifically disclose, but RANGARAJAN discloses, receiving activity data for a first facility (see abstract and ¶[0061]; supplement data and substitute a forecast for a product category in one or more stores for which there is below a threshold level of data.  In other words, for stores that are not, piecewise substitutes may be made).
WU discloses a system and method for forecasting price optimization benefits in retail stores using models from point of sale data (see abstract).  RANGARAJAN discloses product category merchandising space allocation with a prediction of total sales volume per store (see abstract) that includes substituting a model for a product category to make a forecast for a new store when there is insufficient data.  It would have been obvious to include the data substitution 
WU does not specifically disclose, but LEE discloses, receiving activity data for a first facility from a plurality of sensors, and wherein the plurality of sensors comprises an automobile drive-up sensor that registers an arrival of an automobile and a container sensor that collects weight data regarding a weight of goods delivered to the automobile (see ¶[0045] and Fig. 6; a vehicle with cargo arrives that the gate and a sensor detects vehicle information.  The cargo is weighed on the weighbridge).
WU further discloses de-seasonalizing, based at least on the seasonality index, the activity data for the first facility to produce normalized activity data for the first facility (see col 22, ln 24-41; normalized estimates are calculated and used as seasonality index.  See also col 40, ln 19-30; production models determine historical based volume.  Seasonality, which may be a set of indices, refers to periodic fluctuations in sales expected from year to year); and 
forecasting, based at least on the normalized activity data for the first facility, predicted activity data for the first facility (see col 29, ln 22-49; a sales model that uses baseline demand group equivalent sales to provide a type of normalization), wherein the predicted activity data is future activity data (see col 2, ln 43-59; the forecasted units are predictions of volume of sales of the products);
WU does not specifically disclose, but DVORAK discloses, adjusting, based at least on an activity cannibalization index, the predicted activity data for the first facility to produce adjusted predicted activity data for the first facility (see col 3, ln 36-col 4, ln 40; cannibalization cloning through a disruptive event such a adding a nearby store that will cannibalize sales.  Estimate the sales impact at that time and adjust future estimates of the step impact). 
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract) that considers effects such as cannibalization and seasonality (see claim 1).  
WU further discloses adjusting, based at least on the seasonality index, the adjusted predicted activity data for the first facility to produce re-seasonalized predicted activity data for the first facility (see col 1, ln 28-36 and col 2, ln 29-42; forecasting demand and volume of sales of the products.  See also claim 1; forecast volume of sales using a demand forecast model that includes the effects, where the effects include cannibalism effect and seasonality effect). 
WU does not specifically disclose, but KAPLAN discloses, training at least one machine learning (ML) model to improve the forecast of the future predicted activity data based on the collected weight data, the historical data collected from the plurality of facilities, and the adjustment to the adjusted predicted activity data (see col 12, ln 62-67 and col 14, ln 34-col 15, ln 3; dynamically learn better ways of weighting to minimize the error between forecast values and actual values.  Forecasting may include sales numbers.  See Input data may include inventory figures and sales figures).
WU further discloses generating, based at least on the re-seasonalized predicted activity data for the first facility, a resource need report (see again claim 1; forecast volume of sales using a demand forecast model that includes the effects, where the effects include cannibalism effect and seasonality effect).
WU does not specifically disclose, but KAPLAN discloses, and scheduling, based at least on the generated resource need report, to update an inventory including the goods (see col 12, ln 42-50 & col 13, ln 1-8; use the capabilities of the system for inventory control.  Reduce inventory costs by planning better and reducing inventory).

WU does not specifically disclose, but KAPLAN discloses, and executing, using the trained ML model, a feedback loop (see col 14, ln 61-col 15, ln 3; dynamically learn better ways of weighting to minimize the error between forecast values and actual values) that receives feedback regarding the updated inventory from the improved forecast of the future predicted activity (see col 14, ln 61-col 15, ln 3; dynamically learn better ways of weighting to minimize the error between forecast values and actual values), wherein executing the feedback loop includes: 
receiving an input identifying the improved forecast as too high or too low (see again col 14, ln 61-col 15, ln 3; dynamically learn better ways of weighting to minimize the error between forecast values and actual values), and 
further improving the forecast of the future predicted activity data based on the received input and the collected weight data (see again col 14, ln 61-col 15, ln 3; dynamically learn better ways of weighting to minimize the error between forecast values and actual values).
WU discloses a system and method for forecasting price optimization benefits in retail stores utilizing back-casting that employs an econometric model to forecast sales volume and .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,140,381 B1 to WU et al. in view of CRUM, US 2014/0067467 A1 to RANGARAJAN et al., US 2003/0088486 A1 to LEE et al., US 7,475,022 B1 to DVORAK et al, and US 7,155,510 B1 to KAPLAN as applied to claim 19 above, and further in view of US 2015/0193791 A1 to GAO et al.

Claim 20 (Previously Presented)
The combination of WU, CRUM, RANGARAJAN, LEE, DVORAK, and KAPLAN discloses the one or more computer storage devices as set forth in claim 19 .
The combination of WU, CRUM, RANGARAJAN, LEE, DVORAK, and KAPLAN, does not specifically disclose, but GAO discloses, wherein the activity is an online order pickup activity (see ¶[0026]; products may be sold to customers or purchased online for instore pickup).
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract).  GAO discloses a system and method for selecting a product sales channel that includes an inventory forecast based on a sales channel (see ¶[0078]), where products may be purchased online for instore pickup.  It would have been obvious to include the instore pickup as taught by GAO in the system executing the method of WU with the motivation to forecast inventory needs in a retail environment (see WU col 49, ln 34-47).  
wherein the resource need is at least one need at the first facility selected from a list consisting of: a labor need and an inventory need of the inventory (see col 33, ln 4-30 and col 49, ln 34-47 and Fig. 33; labor costs and inventory business decisions).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624